DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed 2 March 2021 has been entered.

Response to Amendment
The Claim(s) ----1-2, 4-5, 7-22 filed March 2, 2021 are being examined. 
The amendments overcome the rejections under 112(a) Written Description in the Final Office Action of October 2, 2020.
In view of the amendments and Applicant’s arguments, the rejections under 112(b) in Final Office Action of October 2, 2020 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7, 10, 12 and 17-19 is/are rejected under 35 USC 103 as being unpatentable over Wendus (Follow-On Technology Requirement Study for Advanced Subsonic Transport, NASA CR-2003-212467) in view of Hull (U.S. 6,846,158), Savela (U.S. 2014/0060083), Lolis (Development of a Preliminary Weight Estimation Method for Advanced Turbofan Engines) and Adams (US 2015/0377123).
Regarding claim 1, Wendus teaches a gas turbine engine for an aircraft (Fig. 5) comprising: an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor (Fig. 5), the turbine being a lowest pressure turbine of the engine and the compressor being a lowest pressure compressor of the engine (Fig. 5), the core shaft having a running speed range of less than 7631 RPM (N1 max, Fig. 3, is max velocity of the core shaft); a fan located upstream of the engine core (Fig. 5), the fan comprising a plurality of fan blades (18 blades page 8); and a gearbox is configured to receive an input from the core shaft and output 
Wendus does not teach specifying a value of the lower running speed range of the core shaft, the bearing system for the core shaft and a value of the length of the core shaft.
Hull teaches a bearing system for a turbofan engine with a low pressure turbine shaft (core shaft) and a high pressure turbine. The low pressure turbine shaft drives a Fan (Fig. 1, Col. 2: 25-59). Hull teaches in a turbofan engine the core shaft is operated between 25 to 100% of the Maximum RPM (Col. 1:33-39). It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Wendus have the core shaft of operate in the range of 25 to 100% of the maximum, as taught by Hull in order to apply a known technique, in this case operating a jet engine, to a known device ready for improvement, a jet engine, to yield a predictable result of operating the core shaft of the engine to provide needed power under varying conditions as taught by Hull. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Wendus in view of Hull provides a core shaft speed range between 1908 RPM and 7631 RPM which overlaps with the claimed running speed range of 1500 RPM to 6200 RPM. In the case where the claimed ranges, in this case running speed 1500 RPM to 6200 RPM, "overlap or lie inside ranges disclosed by the prior art," in this case Running speed=1908 RPM to 6200 RPM a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.    
Hull further teaches two bearings (34 and 36) support a front end of the core shaft (26) and two bearings (40 and 42) support aft end of the core shaft (Fig. 1). The bearings 36 and 42 are active bearings with variable stiffness that can be adjusted to avoid critical speeds associated 
 It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Wendus have the engine core include three bearings arranged to support the core shaft, comprising a forward bearing and two rearward bearings, the core shaft has a length, L, between the forward bearing and the rearmost rearward bearing and a minor span, S, between the rearward bearings as taught by Hull in order to avoid operating the core shaft at critical speeds that can cause damage. 
Wendus in view of Hull does not specify a ratio between a minor span, S, and the length L. Savela teaches a bearing support system with two aft bearings (38D, 38E) that support a core shaft (30) in a geared turbofan engine (Fig. 1). The two aft bearings are spaced between (10-30 cm) apart, i.e., the minor span. 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Wendus in view Hull have the core shaft supported by two aft bearings separated by between 10 cm and 30 cm, as taught by Savela in order to apply a known technique, in this case supporting the core shaft of a jet engine, to a known device ready for improvement, in this case a jet engine, to yield a predictable result, in this case of providing bearing support for the core shaft as taught by Savela. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Wendus in view of Hull and Savela lacks specifying the length of the core shaft. Lolis teaches methods for sizing an engine including determining weights and lengths of the various engine components (Chapter 3). In particular, the length of the core shaft is estimated based upon the length of all the components it connects (page 110). Section 5.5 (pp. 151-154) describes core 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Wendus in view Hull and Savela have the core shaft with a length between 1.5 m and 3 m, as taught by Lolis in order to apply a known technique, designing a jet engine, to a known device ready for improvement, a jet engine, to yield a predictable result of providing jet engine with a core shaft length as taught by Lolis. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Wendus in view of Hull, Savela and Lolis teaches a minor span, S, between 10 and 30 cm and a core shaft length L between 1.5 m and 3 m. This provides a ratio of S/L between .03 and .2, which overlaps with the claimed range of less than .14. In the case where the claimed ranges, in this case S/L less than or equal to .14, "overlap or lie inside ranges disclosed by the prior art," in this case, S/L between .03 and .2, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
Wendus in view of Hull, Savela and Lolis teaches the inventions as claimed and as discussed above and teaches a maximum rated rotation rate (N1 max), but doesn’t teach “a maximum rated rotation rate is in a range of from 5800 to 6200 rpm.” 
Adams teaches a high bypass geared turbofan engine (Fig. 1, ¶30-¶32). Adams teaches, the maximum rotation rate is recognized as a result effective variable which achieves a recognized result (¶51). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is the maximum rotation rate can be optimized  conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A). 
Further, "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
In regards to claim 2, Wendus in view of Hull, Savela, Lolis and Adams teaches the invention as claimed and discussed above. Further, Wendus in view of Hull, Savela, Lolis and Adams teaches S/L between .03 and .2, which overlaps with the claimed range of .08 to .13. In the case where the claimed ranges, in this case S/L between .08 to .13, "overlap or lie inside ranges disclosed by the prior art," in this case, S/L between .03 and .2, a prima facie case of 
In regards to claim 5, Wendus in view of Hull, Savela, Lolis and Adams teaches the invention as claimed and discussed above. Further, Wendus in view of Hull, Savela, Lolis and Adams teaches operating the core shaft at speeds between 1908 RPM and 7631 RPM which overlaps with the claimed range between 5400 and 5700 RPM. In the case where the claimed ranges, in this case, a running speed between 5400 and 5700 RPM "overlap or lie inside ranges disclosed by the prior art," in this case, a running speed between 1908 and 7631, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.
In regards to claim 7, Wendus in view of Hull, Savela, Lolis and Adams teaches the invention as claimed and discussed above. Further, Wendus in view of Hull, Savela, Lolis and Adams teaches a core shaft length between 1.5 m and 3 m, which overlaps with the claimed range between 1.8 m and 2.9 m. In the case where the claimed ranges, in this case, a core shaft length between 1.8 m and 2.9 m "overlap or lie inside ranges disclosed by the prior art," in this case, a core shaft length between 1.5 and 3 m, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
In regards to claim 10, Wendus in view of Hull, Savela, Lolis and Adams teaches the invention as claimed and discussed above. Wendus in view of Hull, Savela, Lolis and Adams further teaches a core shaft length between 1.5 m and 3 m and a minor span length of between 10 cm and 30 cm, which overlaps with the claimed range between 1.8 m and 2.9 m and a minor span length between 25 cm and 35 cm. In the case where the claimed ranges, in this case, a core 
In regards to claim 12, Wendus in view of Hull, Savela, Lolis and Adams teaches the invention as claimed and discussed above. Further, Wendus in view of Hull, Savela, Lolis and Adams teaches a core shaft length between 1.5 m and 3 m, a minor span length of between 10 cm and 30 cm, which overlaps with the claimed range between 1.8 m and 2.9 m and a minor span length between 25 cm and 35 cm. In the case where the claimed ranges, in this case, a core shaft length between 1.8 m and 2.9 m and a minor span length between 25 cm and 35 cm "overlap or lie inside ranges disclosed by the prior art," in this case, a core shaft length between 1.5 and 3 m and a minor span length between 10 cm and 30 cm, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I. In addition, Hull further teaches the length, minor span and/or running speed are configured such that no primary resonance of the core shaft lies within a running range of the engine (Col. 5 and discussion of Figs. 4 and 5). In addition, in Col. 1: 9-52, Hull teaches In most types of machinery, for example gas turbine engines, it is not allowable to operate a rotating shaft at its critical speed, particularly at its first bending mode, because of the potentially high levels of vibration that may result. This requirement often places substantial constraints and compromises on the machine's design. It is known to use active bearings to change the end support conditions of a shaft in a gas turbine engine. This changes the critical speed of the shaft and allows the critical speed to be moved away from, or “jumped over” and approaching operating speed. Thus, Hull teaches the length, minor span and/or running speed is configured such that no primary resonance of the core shaft lies within the running range of the engine as this is not allowable because of the high levels of vibration that may result.

    PNG
    media_image1.png
    721
    833
    media_image1.png
    Greyscale

Regarding claims 17 and 18, Wendus in view of Hull, Savela, Lolis and Adams teaches the invention as claimed and discussed above. Hull further teaches a tail bearing housing (Fig. 1) and two bearing discs, each bearing disc arranged to support one of the two rearward bearings (Annotated Fig. A) and where the two bearing discs are orientated substantially perpendicular to the engine axis (Annotated Fig. A).
Regarding claim 19, Wendus in view of Hull, Savela, Lolis and Adams teaches the invention as claimed and discussed above. Wendus further teaches the turbine is a first turbine,  . 
Claim 4 is rejected under 35 USC 103 as being unpatentable over Wendus (Follow-On Technology Requirement Study for Advanced Subsonic Transport, NASA CR-2003-212467) in view of Hull (U.S. 6,846,158), Savela (U.S. 2014/0060083), Lolis (Development of a Preliminary Weight Estimation Method for Advanced Turbofan Engines) and Adams (US 2015/0377123), as applied to claim 1 above, and further in view of Sheridan (Geared Turbofan Engine: Driven by Innovation). 
Regarding claim 4, Wendus in view of Hull, Savela, Lolis and Adams teaches the invention as claimed and discussed above. However, Wendus in view of Hull, Savela, Lolis and Adams doesn’t teach the lower bound on the running speed of the core shaft is the minimum running speed under ground idle conditions. Sheridan teaches a profile of engine speed versus engine torque for a geared turbofan engine. Engine speed is highest at take-off and lowest at idle. 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Wendus in view Hull, Savela, Lolis and Adams have the lower bound on the running speed of the core shaft is the minimum running speed under ground idle conditions, as taught by Sheridan, in order to apply a known technique, operating a jet engine, to a known device ready for improvement, a jet engine, to yield a predictable result of outputting needed power levels from the engine during its operational .
Claims 8 and 9 is/are rejected under 35 USC 103 as being unpatentable over Wendus (Follow-On Technology Requirement Study for Advanced Subsonic Transport, NASA CR-2003-212467) in view of Hull (U.S. 6,846,158), Savela (U.S. 2014/0060083), Lolis (Development of a Preliminary Weight Estimation Method for Advanced Turbofan Engines) and Adams (US 2015/0377123), as applied to claim 1 above, and further in view of Salamone (JOURNAL BEARING DESIGN TYPES AND THEIR APPLICATIONS TO TURBOMACHINERY, pg. 179-190, 1984)
Regarding claim 8, Wendus in view of Hull, Savela, Lolis and Adams teaches the invention as claimed and discussed above. However, Wendus in view of Hull, Savela, Lolis and Adams lack the forward most bearing of the rearward bearings has a bearing stiffness in the range of 30 kN/mm to 100 kN/mm. However, Hull for a turbofan engine teaches the active bearings with stiffness that is variable and can approach zero in some cases to affect critical speed (Col. 5:1-25). Salamone teaches stiffness values for journal bearings that support a shaft used in turbomachinery. Fig. 12 shows a stiffness in a flexible bearing region between 100,000 to 5 million lb/in, which is 17.5 kN/mm to 876 kN/mm. 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the bearings of Wendus in view Hull, Savela, Lolis and Adams have a stiffness of between 17.5 kN/mm to 876 kN/mm, as taught by Salamone, in order to apply a known technique, providing support to a rotating shaft in a jet engine, to a known device ready for improvement, a jet engine, to yield a predictable result of supporting the rotating shaft. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05, III. Applicants in their arguments don’t discuss any unexpected results associated with the claimed narrower range.
Applicant argues the stiffness ranges in Savela, Hull and Salamone are not compatible with one another. Savela, which describes a bearing system for turbofan engine, teaches a stiffness value of 5 million lb/in (¶43), which is 876 kN/mm.  Hull, which also describes a similar bearing system for a turbofan engine, teaches using active bearings where the stiffness value suggested by Savela can be reduced to zero. Thus, Savela and Hull suggest a stiffness range of 0 (Hull) to 876 kN/mm (Savela), which is similar to the range of Salamone. 
Hull teaches, the stiffness value is recognized as a result effective variable which achieves a recognized result (¶51). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977);  conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A). 
Applicant, in their remarks of March 2, 2021, argues that the range of Salamone is large in comparison to the claimed range and hence, the range is a genus while Applicant’s range is a species. Further, Applicant argues that Salamone’s range covers practically all possible stiffness values. These arguments appear to be arguments of counsel without any evidence from the record. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965), MPEP 716.01(c). Thus, these arguments are not found to be persuasive. 
Applicant argues, in their remarks of March 2, 2021, that the combination of Wendus in view of Hull, Savela., Lolis and Adams in view of Salamone would not have resulted in a predictable improvement of the jet engine. As Salamone teaches on page 182, the range of stiffnesses allows the designer to select a desirable critical speed of the shaft. Hull also teaches the stiffness is important for generating a desired critical speed of the shaft. Thus, the improvement is a shaft with a desired critical speed as taught by both Salamone and Hull.  

Regarding claim 9, Wendus in view of Hull, Savela, Lolis, Adams and Salamone teaches the invention as claimed and discussed above. As discussed above, Savela teaches a minor span length between 100 and 300 mm. Thus, a stiffness ratio of the stiffness at the forward most rearward bearing to the minor span is in the range from .058 kN/mm2 to 8.76 kN/mm,2  which overlaps with the claimed range. In the case where the claimed ranges, in this case, a stiffness ratio of the stiffness at the forward most rearward bearing to the minor span is in the range from 0.08 to 0.5 kN/mm2 "overlap or lie inside ranges disclosed by the prior art," in this case, .058 kN/mm2 to 8.76 kN/mm,2  , a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
Claims 11 and 21 and 22 is/are rejected under 35 USC 103 as being unpatentable over Wendus (Follow-On Technology Requirement Study for Advanced Subsonic Transport, NASA CR-2003-212467) in view of Hull (U.S. 6,846,158), Savela (U.S. 2014/0060083), Lolis (Development of a Preliminary Weight Estimation Method for Advanced Turbofan Engines) and Adams, as applied to claims 1 and 12 above, and further in view of Sabnis (US 2017/0175675).
Regarding claims 11, 21 and 22, Wendus in view of Hull, Savela, Lolis and Adams teaches the invention as claimed and discussed above.  However, Wendus in view of Hull,   , a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I. "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05, III.

Applicant’s arguments appear to be based on the assumption that the shaft speed driving the fan will be constant as the fan diameter is made larger. Hence, the fan tip speed will increase resulting in more noise. However, this is simply not the case. As taught in Adams, in a geared turbofan, the speed of the low pressure turbine is decoupled from the speed of the fan (¶49). Thus, fan tip blade Mach number is no longer a constraint (¶51). The fan tip blade Mach number is kept at a desired level by adjusting the gear ratio. Thus, the fan tip diameter can be scaled in the manner suggested by Sabnis, which teaches geared turbofan engines, without increasing the fan tip blade Mach number and increasing noise as suggested by Applicant.
Regarding claims 21 and 22, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis teaches the invention as claimed and discussed above. However, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis, as described so far don’t teach a gear ratio of the gearbox is in .
Claim 13 is rejected under 35 USC 103 as being unpatentable over Wendus (Follow-On Technology Requirement Study for Advanced Subsonic Transport, NASA CR-2003-212467) in view of Hull (U.S. 6,846,158), Savela (U.S. 2014/0060083), Lolis (Development of a Preliminary Weight Estimation Method for Advanced Turbofan Engines) and Adams, as applied to claim 1 above, and further in view of Richards (US 2006/0201160).
Regarding claim 13, Wendus in view of Hull, Savela, Lolis and Adams teaches the invention as claimed and discussed above. However, Wendus in view of Hull, Savela, Lolis and Adams doesn’t teach the rearward bearings are positioned axially level with or rearward of: (i) a .
Claims 14 and 15 is/are rejected under 35 USC 103 as being unpatentable over Wendus (Follow-On Technology Requirement Study for Advanced Subsonic Transport, NASA CR-2003-212467) in view of Hull (U.S. 6,846,158), Savela (U.S. 2014/0060083), Lolis (Development of a Preliminary Weight Estimation Method for Advanced Turbofan Engines) and Adams, as applied to claim 1 above, and further in view of Pera (A Method to Estimate Weight and Dimensions of Aircraft Gas Turbine Engines—Final Report: Vol II - User’s Manual, NASA CR 135171).
Regarding claim 14, Wendus in view of Hull, Savela, Lolis and Adams teaches the invention as claimed and discussed above. However, Wendus in view of Hull, Savela, Lolis and 
    PNG
    media_image2.png
    101
    591
    media_image2.png
    Greyscale

Pera teaches methods for sizing (weights) of various engine components (Introduction, page 1). Pera teaches an example calculation for a low pressure turbine (LPT) on page 23. The LPT has 98 blades which weigh a total of 27.6 lbs, which is .128 kg per blade. The average height of the blade (Rhub of 8.83 inches+Rtip of 12.39 inches)/2 is 10.61 inches (27 cm). It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Wendus in view Hull, Savela, Lolis and Adams have the mass of turbine blades and the radius of the blades at mid height be .128 kg and 27 cm, as taught by Pera, in order to apply a known technique, designing a jet engine, to a known device ready for improvement, a jet engine, to yield a predictable result of providing turbine blades for a turbine in the jet engine. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
	As discussed above, Wendus in view Hull, Savela, Lolis, Adams and Pera teaches a minor span between 10 cm and 30 cm and a running speed range of the core shaft between 1908 RPM and 7631 RPM. Using a minor span length of 10 cm, a RPM value at cruise of 6000 RPM (628 rad/s), a mass of the blade of .128 kg and a radius at mid-height of 27 cm results in a first blade to bearing ratio of 7.3x10-6 kg-1 rad-2 s2, which is within the range as claimed of 2x10-6 kg-1 rad-2 s2 to 7.5x10-6 kg-1 rad-2 s2.
	Regarding claim 15, Wendus in view of Hull, Savela, Lolis, Adams and Pera teaches the invention as claimed and discussed above. Wendus in view of Hull, Savela, Lolis, Adams and -1 of the ratio between the minor span divided by the mass times radius of the blade at mid-height, which is within the range as claimed of .8 to 6.0 kg-1.
Claims 16 and 20 is/are rejected under 35 USC 103 as being unpatentable over Wendus (Follow-On Technology Requirement Study for Advanced Subsonic Transport, NASA CR-2003-212467) in view of Hull (U.S. 6,846,158), Savela (U.S. 2014/0060083), Lolis (Development of a Preliminary Weight Estimation Method for Advanced Turbofan Engines) and Adams, and further in view of Waters (Analysis of Turbofan Propulsion System Weight and Dimensions, NASA TM X-73,199).
Regarding claim 16, Wendus in view of Hull, Savela, Lolis and Adams teaches the invention as claimed and discussed above so far for claim 1. Further, Wendus teaches the turbine has a length between the leading edge of the forward most turbine blade of the turbine and a trailing edge of the rearmost turbine blade of the turbine. However, Wendus in view of Hull, Savela, Lolis and Adams lacks specifying a ratio of the minor span to the length of the turbine is equal to or less than 1.05. Waters teaches methods for determining the dimensions and weights of engine components. Waters teaches a length per unit stage in a low pressure turbine between 2 and 12 inches per stage (Fig. 11) and a number of low pressure turbine stages for geared turbofans between 2 and 4 (Page 17).
 It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the low pressure turbine of Wendus in view Hull, Savela and Lolis have low pressure turbines with a length between 2 and 12 inches per stage  and the LPT have 2 to 4 stages, as taught by Waters, in order to apply a known technique, designing a 
Wendus in view Hull, Savela, Lolis, Waters and Adams teaches a length of the LPT between 5.1 cm and 30.5 cm long per stage, between 2 to 4 stages and minor span length between 10-30 cm. This provides a range minor span to turbine length ratio between .08 and 2.94, which overlaps with the claimed range. In the case where the claimed ranges, in this case, the minor span to turbine length ratio of less than 1.05 "overlap or lie inside ranges disclosed by the prior art," in this case, .08 to 2.94, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
Regarding claim 20, Wendus in view of Hull, Savela, Lolis and Adams teaches the invention as claimed and discussed above for claim 1. In particular, as described for claim 1, Wendus in view of Hull, Savela, Lolis and Adams teaches a gas turbine engine for an aircraft comprising: an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor, the turbine being a lowest pressure turbine of the engine and the compressor being a lowest pressure compressor of the engine, the -5-Application No. 16/809,772 core shaft being configured to have a maximum rated rotation rate in a range of from 5800 to 6200 rpm; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox that is configured to receive an input from the core shaft and output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, wherein: the engine core further comprises three bearings arranged to support the core shaft comprising a forward bearing and two rearward bearings, the core shaft has a minor span, S, between the rearward bearings. 

It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the low pressure turbine of Wendus in view Hull, Savela, Lolis and Adams  have low pressure turbines with a length between 2 and 12 inches per stage  and the LPT have 2 to 4 stages, as taught by Waters, in order to apply a known technique, designing a low pressure turbine of a jet engine, to a known device ready for improvement, a jet engine, to yield a predictable result of providing a low pressure turbine for a jet engine. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D. 
Wendus in view Hull, Savela, Lolis, Adams  and Waters teaches a length of the LPT between 5.1 cm and 30.5 cm long per stage, between 2 to 4 stages and minor span length between 10-30 cm. This provides a range minor span to turbine length ratio between .08 and 2.94, which overlaps with the claimed range. In the case where the claimed ranges, in this case, the minor span to turbine length ratio of less than 1.05 "overlap or lie inside ranges disclosed by the prior art," in this case, .08 to 2.94, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered and addressed in the body of the rejections above, at the appropriate locations.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.P.O./            Examiner, Art Unit 3741

/EHUD GARTENBERG/            Supervisory Patent Examiner, Art Unit 3741